Citation Nr: 0939698	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-26 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1985 to February 
1993.  He also had periods of unverified Reserve duty.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision which denied 
service connection for diabetes mellitus, and an August 2005 
rating decision which denied service connection for tinnitus, 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Indianapolis, Indiana.

In June 2007, the Veteran testified before a RO Decision 
Review Officer in Indianapolis, Indiana on the issue of 
entitlement to service connection for tinnitus.  A transcript 
of that hearing is of record.

In his substantive appeal, VA Form 9, dated in July 2006, the 
Veteran indicated that he wanted a Board hearing at a local 
VA office.  A January 2008 statement by the Veteran's 
accredited representative reflects that the Veteran did not 
wish to have a hearing on the issue of entitlement to service 
connection for diabetes.  A March 2008 statement by the 
Veteran's accredited representative further states that the 
June 2007 RO hearing satisfied all of the Veteran's hearing 
requests.  Accordingly, the Board considers the Veteran's 
request for a Board hearing to be withdrawn and will proceed 
to adjudicate the case based on the evidence of record.  See 
38 C.F.R. § 20.704 (e) (2009).

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT


1.  The Veteran's averment that he experienced tinnitus in 
service and has had it since service is less than credible 
when considered with the evidence of record as a whole.

2.  The competent clinical evidence of record reflects that 
the Veteran's bilateral tinnitus was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be causally related to the Veteran's 
active service.


CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
active service, nor may it be presumed (as an organic disease 
of the nervous system), to have been so incurred or 
aggravated.  38  U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in October 2006, VA 
informed the appellant of what evidence was required to 
substantiate his claim, and of his and VA's respective duties 
for obtaining evidence.  March 2006 correspondence and the 
October 2006 correspondence informed the Veteran that a 
disability rating and effective date would be assigned, in 
the event of award of the benefit sought, as required by the 
Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), private 
medical records, and VA examination and treatment records, as 
well as the Veteran's statements in support of his claim, to 
include his testimony at a June 2007 RO hearing.  The Board 
has carefully reviewed the statements and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.

VA examinations and opinions with respect to the issue on 
appeal were obtained in July 2005 and October 2007.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinions obtained in this case are adequate, as 
they are predicated on full audiological examinations of the 
Veteran and a review of his medical records.  They referenced 
pertinent evidence for consideration in this appeal.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran avers that he has tinnitus as a result of active 
service.  The first element of a claim for service connection 
is that there must be evidence of a current disability.  An 
October 2007 VA examination report reflects a diagnosis of 
bilateral tinnitus.  Therefore, the Board finds that the 
first element has been met.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran testified that he was exposed to noise 
trauma as a mortar man.  He stated that he was exposed to 
firing noise "almost on a daily" basis while in service.  
(See June 2007 RO hearing transcript, page 2).  The Board 
notes that the Veteran's DD Form 214 reflects that the 
Veteran served as an indirect fire infantryman.  The 
Veteran's exposure to acoustic trauma in service is conceded 
as consistent with the circumstances of his service.  38 
U.S.C.A. § 1154(a) (West 2002).  

The third requirement for service connection is medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  For the reasons noted below, 
the Board finds the third requirement for service connection 
has not been met.  The October 2007 VA examination report 
reflects that the Veteran reported that he had constant 
bilateral tinnitus for the previous 15 years, beginning while 
he was on active duty.  The examiner noted that tinnitus is 
less likely as not caused by or a result of exposure to 
acoustic trauma from small arms fire, artillery, and mortar 
fire while on active duty.  The examiner's opinion was based 
on the Veteran's reported denials of tinnitus at November 
2004 and July 2005 VA examinations.  As there is no medical 
opinion that the Veteran's tinnitus is causally related to 
active service, service connection is not warranted.

The Board notes that the Veteran is considered competent to 
report the observable manifestations of his claimed 
disability. See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("ringing in the ears is capable of lay observation").  
Further, the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, in 
and of itself, does not render his statements incredible, but 
that such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
Veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible). 
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish 
a diagnosis when . . . a layperson is competent to identify 
the medical condition).

At the June 2007 DRO hearing, the Veteran testified that he 
was not questioned about tinnitus at either the November 2004 
or July 2005 VA examination, and that he has had tinnitus 
since prior to leaving active service.  (See RO hearing 
transcript, pages 2 - 4).  The November 2004 VA medical 
report reflects that the Veteran did not report any tinnitus.  
The July 2005 VA examination report reflects that the Veteran 
did not report tinnitus.  The absence of an assertion of 
tinnitus is not equal to a denial.  Neither report specifies 
that the Veteran denied tinnitus; merely that he did not 
report it.  However, in addition to the Veteran's lack of 
reporting tinnitus at the November 2004 and July 2005 VA 
examinations, the evidence of record contains other 
examinations wherein the Veteran failed to report tinnitus 
and/or denied ear trouble.

The Veteran's averment that he first experienced ringing in 
the ears in service and has had it ever since is not deemed 
credible when considered with the other evidence of record, 
as noted below.  

The Veteran's September 1992 report of medical history for 
separation purposes reflects that the Veteran reported that 
he had never had ear trouble.  He reported seven problems 
unrelated to his ears.

A February 1995 report of medical examination for Reserve 
duty purposes reflects that the Veteran's ears were noted to 
be normal upon clinical evaluation.  The report is negative 
for complaints of tinnitus.  

An August 1996 report of medical examination for Reserve duty 
purposes reflects that the Veteran's ears were noted to be 
normal, upon clinical evaluation.  The report is negative for 
any complaints of tinnitus.  

A November 1996 STR reflects that the Veteran's tympanic 
membranes were intact, there was no perforation, and there 
was positive gross hearing.  The report is negative for any 
complaints of tinnitus.

A May 2000 report of medical history reflects that the 
Veteran reported that he had never had ear trouble.  He 
reported one problem unrelated to his ears.  A May 2000 
report of medical examination reflects that the Veteran's 
ears were noted to be normal upon clinical evaluation

An August  2004 report of medical history reflects that the 
Veteran reported that he had never had ear trouble.  The 
Veteran did report five problems unrelated to his ears.

The Board finds that if the Veteran had continuously had 
tinnitus since service, it would be logical for him to have 
reported it at any of the six medical examinations from 1992 
to 2005.  Moreover, it would not have been reasonable for him 
to have denied ear trouble in the 1992, 2000, and 2004 STRs.

In the absence of demonstration of continuity of 
symptomatology, or a competent clinical opinion relating the 
current tinnitus to service, such initial demonstration, more 
than 12 years after service, is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  As the preponderance of the 
evidence is against the claim, service connection for 
bilateral tinnitus is not warranted.

The Board notes that the Veteran may sincerely believe that 
his bilateral tinnitus is causally related to active service.  
However, the Veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical diagnosis or causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu supra.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran avers that he has diabetes mellitus, type II, 
causally related to active service.  After reviewing the 
record, the Board finds that VA has not completed its duty to 
assist under the Veterans Claims Assistance Act of 2000 
(VCAA). 

The Veteran avers that he was in the Reserves from February 
1993 to August 2004, and STRs during this period are 
associated with the claims file.  Active military service 
includes active duty, any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Therefore, verification of all dates and types of service 
(i.e. ACDUTRA or INACDUTRA), through service personnel 
records or pay records, that the Veteran performed in the 
reserves should be obtained.

Based on the evidence of record, it appears that the Veteran 
was diagnosed with diabetes between February 1995 and 
November 1996.  A February 1995 "Health Risk Appraisal 
Individual Profile" specifically states that the Veteran has 
no personal history of diabetes.  In addition, a February 
1995 report of medical examination is negative for any 
mention of diabetes.  The earliest evidence which notes that 
the Veteran has diabetes is an August 1996 report of medical 
examination.  An STR dated in November 1996 reflects that in 
March 1996, while running an army physical fitness test, the 
Veteran experienced shortness of breath, followed by a loss 
of consciousness for a few seconds.  It further reflects that 
the Veteran was diagnosed with a heart murmur at the 
emergency room, and later followed by his health care 
provider, who diagnosed him with diabetes (non insulin 
dependent) three months later.  The Board finds that any such 
emergency room records or health care provider records would 
assist the Board in adjudicating the Veteran's claim and the 
RO should attempt to obtain them.

Finally, VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease, and (4) insufficient competent 
evidence of record for VA to make a decision.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Applying the above criteria, the Board finds that a VA 
examination is warranted.  Although the evidence of record 
includes a June 2005 VA examination report with a diagnosis 
of diabetes mellitus, type 2, the report reflects that the 
Veteran's claims file was not reviewed, and no opinion as to 
the etiology of the Veteran's diabetes mellitus was provided 
by the examiner.



Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran to identify 
the names of, and provide release forms 
authorizing VA to request his treatment 
records from, any and all private doctors 
who provided treatment pertaining to the 
above mentioned March 1996 incident in 
which he lost consciousness, and any 
subsequent treatment.  This should include 
any records from the health care provider 
who allegedly diagnosed him with diabetes 
mellitus approximately three months after 
the March 1996 incident.  Thereafter, the 
RO should request any such medical records 
and associate them with the claims file.  
All efforts to obtain these records should 
be fully documented.

2.  Obtain verification of the specific 
dates of the Veteran's Reserve duty 
service, to include the specific dates of 
ACDUTRA and INACDUTRA service.  Also, 
obtain his service personnel records, and 
any indicated outstanding available STR's 
from the appropriate agency.  All efforts 
to obtain these records should be fully 
documented.

3.  After obtaining the above records, to 
the extent available, schedule the Veteran 
for a VA examination with the appropriate 
specialist to determine the etiology and 
extent of his diabetes mellitus, type II.  
Perform all necessary diagnostic tests and 
report all clinical manifestations in 
detail.  The examiner is asked to opine as 
to whether it is at least as likely as not 
(50 percent or greater probability) that any 
such disability occurred during a period 
active duty or ACDUTRA, or was aggravated 
during any such period.  To assist the 
examiner in addressing this question, 
provide the examiner with a list of all of 
the Veteran's periods of active duty and 
ACDUTRA.  

The VA examiner is advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician should review the 
claims folder and this fact should be noted 
in the accompanying medical report.

4.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
diabetes mellitus, type II on appeal.  If 
the benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


